In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 02-1826V
                                         Filed: January 6, 2015
                                         (Not to be Published)


*************************
                                   *
LAUREY TEDESCHI,                   *
parent of J.T.G.-T., a minor,      *                                     Decision on Interim Attorneys’
                                   *                                     Fees and Costs
                                   *
                       Petitioner, *
                                   *
               v.                  *
                                   *
SECRETARY OF HEALTH AND            *
HUMAN SERVICES                     *
                                   *
                       Respondent. *
                                   *
*************************


          DECISION AWARDING INTERIM ATTORNEYS’ FEES AND COSTS 1
        On December 10, 2002, Petitioner filed a Petition for Vaccine Compensation in the
National Vaccine Injury Compensation Program (“the Program”),2 alleging that J.T.G.-T. was
injured by a vaccine or vaccines listed on the Vaccine Injury Table. See § 14. On December 12,
2014, Petitioner filed a Motion for interim attorneys’ fees and costs. Petitioner filed a
supplemental Motion for interim attorneys’ fees and costs, on January 5, 2015, which included
additional fees and expenses pertaining to services performed by the attorney who had
previously represented Petitioner.

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims’ website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As
provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any information
furnished by that party (1) that is trade secret or commercial or financial information and is privileged or
confidential, or (2) that are medical files and similar files the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” decision will be available to the
public. Id.
2
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.


                                                          1
       On January 5, 2015, the parties filed a joint Stipulation concerning interim attorney’s fees
and costs in this matter. The parties’ Stipulation requests a total payment of $33,227.64,
representing attorneys’ fees and costs of $28,500.00 for services provided by attorney Jeffrey A.
Golvash, and $4,727.64 for services performed by attorney George G. Tankard, III.
        The parties’ Stipulation notes that Respondent objects to Petitioner’s interim requests for
fees and costs at this juncture. However, Respondent acknowledges being cognizant that interim
fees and costs have been awarded in similarly situated cases. Therefore, to the extent that I
decide to award interim fees and costs in this case over Respondent’s objections, Respondent
does not object to the amounts set forth in the Stipulation.
       I find that an award of interim attorneys’ fees and costs is appropriate in this case. Interim
attorneys’ fees and costs are explicitly authorized by the binding precedent of the United States
Court of Appeals for the Federal Circuit. Avera v. HHS, 515 F.3d 1343; Shaw v. HHS, 609 F.3d
1372, 1374 (Fed. Cir. 2010) (“the Vaccine Act permits [an] award of interim fees and costs”);
Cloer v. HHS, 675 F.3d 1358, 1361-62 (Fed. Cir. 2012) (“Congress made clear that denying
interim attorneys’ fees under the Vaccine Act is contrary to an underlying purpose of the
Vaccine Act.”). See also Vaccine Rule 13(b). Further, despite Respondent’s objection to an
interim award of attorneys’ fees and costs at this time, I find that, under all the circumstances,
such an award is appropriate.
        The request for interim attorneys’ fees and costs is hereby granted. Petitioner is
awarded reasonable interim attorneys’ fees and costs pursuant to §§ 15(b) and (e)(1), as I find
that the petition was brought in good faith and upon a reasonable basis, and that the amounts
stipulated by the parties are reasonable and appropriate. Accordingly, I hereby award the
following interim attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and (e)(1):
        ●        a lump sum of $33,227.64, in the form of a check payable jointly to Petitioner
                 and Petitioner’s current counsel of record, Jeffrey A. Golvash, which represents
                 compensation for services performed by counsel on Petitioners’ behalf, and
                 related costs. (Included within this total is $4,727.64 to compensate Petitioner’s
                 previous counsel, George G. Tankard, III, and that amount should be
                 distributed by Mr. Golvash accordingly.)
       In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.3

IT IS SO ORDERED.


                                                              /s/ George L. Hastings, Jr.
                                                                  George L. Hastings, Jr.
                                                                  Special Master


3
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. See
Vaccine Rule 11(a).


                                                         2